Upon consideration of the aver-ments of the “Petition” herein, from which it appears that no court-martial proceedings are pending or threatened against the petitioner but that he may be suffering from certain physicial infirmities which he believes will impair his ability to carry out military orders that may be given him in the course of anticipated duty in the Republic of Vietnam, and further that his parents are elderly, in ill-health, and may be in need of his presence, and upon consideration of petitioner’s prayer for grant of a hardship discharge from the United States Army, It is
ORDERED by the Court that said “Petition” be, and the same is, hereby dismissed for lack of jurisdiction over the subject-matter thereof.